 Case 1:21-cv-10640-NGE-PTM ECF No. 1, PageID.1 Filed 03/22/21 Page 1 of 12




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         NORTHERN DIVISION
MICHAEL MIDDLETON,
      Plaintiff,                                    Case No.
                                                    Hon.
v.
MOBILE WATERPROOFING, INC.,

      Defendant.
__________________________________________________________________
Samuel L. Estenson (P82414)
NACHTLAW, P.C.
Attorneys for Plaintiff
101 N. Main Street, Ste. 555
Ann Arbor, MI 48104
(734) 663-7550
sestenson@nachtlaw.com
__________________________________________________________________
                     COMPLAINT AND JURY DEMAND

      Plaintiff Michael Middleton, by and through his attorneys, NACHTLAW,

P.C., hereby alleges as follows:

                                   INTRODUCTION

      This is an action for money damages, liquidated damages, punitive damages,

costs, attorneys’ fees and other relief on behalf of Plaintiff Michael Middleton, who

has suffered violations of the Families First Coronavirus Response Act (“FFCRA”),

the Emergency Paid Sick Leave Act (“EPLSA”) (a part of the FFCRA), the

Michigan Public Act 238 of 2020, MCL 419.401, et seq. and the Michigan
 Case 1:21-cv-10640-NGE-PTM ECF No. 1, PageID.2 Filed 03/22/21 Page 2 of 12




Whistleblower Protection Act (“WPA”), MCL 15.362, et seq., as a consequence of

his unlawful termination by Defendant Mobile Waterproofing, Inc.

                          PARTIES AND JURISDICTION

      1.     Plaintiff Michael Middleton (hereinafter referred to as “Plaintiff”) is an

individual residing in Rose City, Michigan, which is located in Ogemaw County.

      2.     Defendant Mobile Waterproofing, Inc. (hereinafter referred to as

“Mobile Waterproofing”) is a company with its registered business address in

Midland, Michigan, which lies in Midland County and the Eastern District of

Michigan.

      3.     This Court has general federal question jurisdiction pursuant to 28

U.S.C. § 1331, because Plaintiff brings his claim pursuant to the Families First

Coronavirus Response Act (“FFCRA”), 29 C.F.R. § 826.150(a); Pub. L. No. 116-

127, § 5104, 134 Stat. 178 (2020). This Court also has pendent jurisdiction pursuant

to 28 U.S.C. § 1367 over Plaintiffs’ state law claims.

      4.     Venue is proper in this Court because Mobile Waterproofing has a

registered business address located in Midland County, conducts business within

Midland County, and the events described herein occurred in Midland County.

                            GENERAL ALLEGATIONS

      5.     Mobile Waterproofing is a domestic profit corporation incorporated

under the state laws of Michigan registered and located in Midland, Michigan.


                                          2
 Case 1:21-cv-10640-NGE-PTM ECF No. 1, PageID.3 Filed 03/22/21 Page 3 of 12




      6.    Plaintiff worked as a laborer at Mobile Waterproofing from

approximately August 10, 2020 through December 23, 2020.

      7.    Plaintiff worked on-site for Mobile Waterproofing in 2020 despite the

global COVID-19 pandemic.

      8.    Even with the increased risk of exposure, Plaintiff performed his duties

diligently and admirably.

      9.    Because of the pandemic, Plaintiff was properly vigilant over his own

health condition, helping to protect those around him.

      10.   On or about November 23, 2020, Plaintiff began to exhibit

symptomology consistent with COVID-19.

      11.   Plaintiff immediately informed Mobile Waterproofing that he was

experiencing COVID-19-like symptoms.

      12.   After reporting and instead of going to work, Plaintiff immediately

sought medical treatment.

      13.   Plaintiff was given a COVID-19 test.

      14.   Plaintiff’s physician instructed him not to report back to work until

December 4, 2020, or until receiving a negative COVID-19 test and waiting 3 days

after all his symptoms subsided.

      15.   The COVID-19 test came back negative on November 26, 2020

      16.   Plaintiff’s symptomology subsided on December 4, 2020.


                                         3
 Case 1:21-cv-10640-NGE-PTM ECF No. 1, PageID.4 Filed 03/22/21 Page 4 of 12




      17.    Plaintiff returned to work on December 4, 2020.

      18.    Plaintiff asked Ben Hayes, the owner of Mobile Waterproofing, about

payment for his time off under the FFCRA.

      19.    Plaintiff had not received pay for his time off during his prescribed

quarantine period.

      20.    Hayes falsely told Plaintiff via text message that he was not covered by

the FFCRA.

      21.    Plaintiff was also falsely informed that the FFCRA did not apply to

Mobile Waterproofing.

      22.    As a result, Plaintiff contacted the Michigan Department of Labor

(“DOL”).

      23.    The Michigan DOL opened a case and assigned an investigator to the

matter.

      24.    In the interim, Plaintiff returned to work at Mobile Waterproofing.

      25.    Despite the investigation, he continued to complete his work

professionally, diligently, and admirably.

      26.    On December 23, 2020, the Michigan DOL investigator contacted Mr.

Hayes.

      27.    This was the first time Mobile Waterproofing was put on notice of

Plaintiff’s protected reporting activity.


                                            4
 Case 1:21-cv-10640-NGE-PTM ECF No. 1, PageID.5 Filed 03/22/21 Page 5 of 12




        28.   That was also the last day Plaintiff worked for Mobile Waterproofing.

        29.   On or about December 27, 2020, Mr. Hayes messaged Plaintiff, saying

“I don’t need you to come in tomorrow we don’t have a lot of work.”

        30.   Plaintiff responded asking whether he would be working the rest of the

week.

        31.   Mr. Hayes responded: “I don’t know yet we are running out of work

that we can do below freezing and seasonal layoffs will begin.”

        32.   Plaintiff was shocked when he received Mr. Hayes’s last message.

        33.   Upon hire, Mr. Hayes had told Plaintiff the job was not seasonal.

        34.   Based on the workload from the previous week, there was no shortage

of work.

        35.   Mobile Waterproofing refused to return Plaintiff to work, and he was

effectively terminated December 27, 2020.

        36.   Mr. Hayes’s reason for terminating Plaintiff was pre-textual.

        37.   Plaintiff’s termination was characterized as a “seasonal layoff” to

obscure its improper purpose.

        38.   Upon information and belief, Mobile Waterproofing retained all its

other employees and no “seasonal layoffs” occurred.

        39.   In fact, Plaintiff was terminated for engaging in protected reporting

activity to Michigan’s DOL.


                                          5
 Case 1:21-cv-10640-NGE-PTM ECF No. 1, PageID.6 Filed 03/22/21 Page 6 of 12




      40.    Had Plaintiff not reported Mobile Waterproofing to the DOL, he would

not have been terminated from his position at Mobile Waterproofing.

                          COUNT I
   (VIOLATION OF THE EMERGENCY PAID SICK LEAVE ACT, THE
         FAMILIES FIRST CORONAVIRUS RESPONSE ACT)

      41.    Plaintiff incorporates all proceeding paragraphs above as though fully

stated herein.

      42.    At all relevant times, Mobile Waterproofing was a covered employer

as defined by the EPSLA/FFCRA, and the applicable federal regulations.

      43.    The FFCRA governs employers with less than 500 employees.

      44.    Mobile Waterproofing has less than 500 employees.

      45.    Mobile Waterproofing retaliated against Plaintiff for quarantining in

contravention of the FFCRA.

      46.    Plaintiff’s termination violates the FFCRA.

      47.    Notably, the FFCRA states that it is unlawful for any employer to

“discharge, discipline, or in any other manner discriminate against any employee”

who exercises his rights to “take leave in accordance with this Act.” An employer

that does so is subject to the penalties described in sections 16 and 17 of the FLSA

(29 U.S.C. § 216, 217) with respect to such violation, which include lost wages, an

equivalent amount of liquidated damages (i.e., double damages), and attorney’s fees

and costs.


                                         6
 Case 1:21-cv-10640-NGE-PTM ECF No. 1, PageID.7 Filed 03/22/21 Page 7 of 12




      48.     Plaintiff required leave for “a qualifying need related to a public health

emergency.”

      49.     Mobile Waterproofing interfered with and denied Plaintiff his

EPSLA/FFCRA rights as described above and herein, including, but not limited to,

refusing to pay Plaintiff during his time off and discharging Plaintiff from his

position in retaliation for exercising his rights under the EPSLA/FFCRA.

      50.     Mobile Waterproofing’s actions were intentional, with deliberate

disregard for the rights and sensibilities of Plaintiff.

      51.     Mobile Waterproofing’s termination of Plaintiff for lawfully

quarantining has directly and proximately caused Plaintiff damages, including

embarrassment, humiliation, outrage, mental distress, and economic loss.

      WHEREFORE, Plaintiff is entitled to an award of damages including but not

limited to back pay, compensatory damages, liquidated damages, punitive damages,

costs, attorneys’ fees, prejudgment interest and other damages as allowed by law and

equity.

                             COUNT II
          (VIOLATION OF PUBLIC ACT 238 OF 2020, MCL 419.403)

      52.     Plaintiff incorporates all proceeding paragraphs above as though fully

stated herein.

      53.     On October 22, 2020, the Michigan legislature passed Public Act 238

of 2020, including MCL 419.403, which creates new protections for employees and
                                            7
 Case 1:21-cv-10640-NGE-PTM ECF No. 1, PageID.8 Filed 03/22/21 Page 8 of 12




is designed to “prohibit an employer from taking certain actions against an employee

who does not report to work under certain circumstances related to COVID-19; to

prohibit an employee from reporting to work under certain circumstances related to

COVID-19; to prohibit discrimination and retaliation for engaging in certain

activities; and to provide remedies.”

      54.    MCL 419.403 states that an employer “shall not discharge, discipline,

or otherwise retaliate against an employee who (a) complies with the stay-home

provisions set forth [in the Act]; (b) Opposes a violation of this act; or (c) Reports

health violations related to COVID-19.”

      55.    Plaintiff complied with the “stay home provisions” of the Act when he

quarantined after seeking medical attention when he was exhibiting COVID-19

symptomology.

      56.    Plaintiff was terminated in retaliation for quarantining pursuant to his

physician’s advice.

      57.    MCL 419.407(1) states, “[a]n employee aggrieved by a violation of this

act may bring a civil action for appropriate injunctive relief or damages, or both, in

the circuit court for the county where the alleged violation occurred or for the county

where the employer against whom the action is filed is located or has its principal

place of business.”




                                          8
 Case 1:21-cv-10640-NGE-PTM ECF No. 1, PageID.9 Filed 03/22/21 Page 9 of 12




       58.    MCL 419.407(2) states, “[a] court shall award to a plaintiff who

prevails in an action brought under this act damages of not less than $5,000.00.”

       WHEREFORE, Plaintiff is entitled to an award of damages including but not

limited to back pay, compensatory damages, liquidated damages, punitive damages,

costs, attorneys’ fees, prejudgment interest and other damages as allowed by law and

equity.

                        COUNT III
 (VIOLATION OF MICHIGAN WHISTLEBLOWER PROTECTION ACT,
                       MCL 15.362)

       59.    Plaintiff incorporates all proceeding paragraphs above as though fully

stated herein.

       60.    At all relevant times, Mobile Waterproofing is an employer as defined

by the Whistleblower Protection Act, MCL 15.361.

       61.    Plaintiff engaged in protected activity under MCL 15.362 when he

reported Mobile Waterproofing’s violation of federal law to the Michigan DOL.

       62.    Plaintiff acted in good faith and made a report to the DOL he believed

to be true.

       63.    Mobile Waterproofing was aware of Plaintiff’s protected activity.

       64.    MCL 15.362 states that: “An employer shall not discharge, threaten, or

otherwise discriminate against an employee regarding the employee's compensation,

terms, conditions, location, or privileges of employment because the employee


                                          9
Case 1:21-cv-10640-NGE-PTM ECF No. 1, PageID.10 Filed 03/22/21 Page 10 of 12




[reports] a violation or a suspected violation of a law or regulation or rule

promulgated pursuant to law of this state, a political subdivision of this state, or the

United States to a public body . . .”

      65.    Mobile Waterproofing terminated Plaintiff in retaliation for his

protected reporting activity in violation of MCL 15.362.

      WHEREFORE, Plaintiff is entitled to an award of damages including but not

limited to back pay, fringe benefits, actual damages, costs, attorneys’ fees,

prejudgment interest and other damages as allowed by law and equity.

                              RELIEF REQUESTED

      For the foregoing reasons, Plaintiff Michael Middleton demands judgment

against Mobile Waterproofing as follows:

      a.     Declare the practices and actions of Mobile Waterproofing as illegal
             under the FFCRA, EPLSA, Public Health Michigan’s Public Act 238
             of 2020, and WPA.

      b.     Award compensatory damages for monetary and non-monetary loss in
             whatever amount he is found to be entitled, including back and front
             pay, mental and emotional distress, humiliation, outrage, economic
             damages, loss of employment opportunity, harm to reputation, loss of
             earning capacity, punitive damages, and any other damages available
             by law;

      c.     Award liquidated damages pursuant to the FFCRA;

      d.     An award of interest, costs, and reasonable attorneys’ fees; and

      e.     Whatever other relief this Court finds appropriate.

                                               Respectfully Submitted,
                                          10
Case 1:21-cv-10640-NGE-PTM ECF No. 1, PageID.11 Filed 03/22/21 Page 11 of 12




                                         NACHTLAW, P.C.

                                         /s/ Samuel L. Estenson
                                         Samuel Estenson (P82414)
                                         Attorneys for Plaintiff
                                         101 N. Main Street, Suite 555
                                         Ann Arbor, MI 48104
                                         (734) 663-7550
  Dated: March 22, 2021




                                    11
Case 1:21-cv-10640-NGE-PTM ECF No. 1, PageID.12 Filed 03/22/21 Page 12 of 12




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         NORTHERN DIVISION
MICHAEL MIDDLETON,
      Plaintiff,                                    Case No.
                                                    Hon.
v.
MOBILE WATERPROOFING, INC.,

      Defendant.
__________________________________________________________________
Samuel L. Estenson (P82414)
NACHTLAW, P.C.
Attorneys for Plaintiff
101 N. Main Street, Ste. 555
Ann Arbor, MI 48104
(734) 663-7550
sestenson@nachtlaw.com
__________________________________________________________________

                       DEMAND FOR TRIAL BY JURY

      NOW COMES Plaintiff Michael Middleton, by and through his attorneys,

NachtLaw, P.C., and demands a jury trial for all issues so triable.

                                              Respectfully Submitted,
                                              NACHTLAW, P.C.
                                              /s/ Samuel L. Estenson
                                              Samuel Estenson (P82414)
                                              Attorneys for Plaintiff
                                              101 N. Main Street, Suite 555
                                              Ann Arbor, MI 48104
      Dated: March 22, 2021                   (734) 663-7550
                                         12
